Opinion issued November 23, 2005





                                                        





In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00926-CR
          01-05-00927-CR
____________

RODDRIC LEMOND HOWARD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause Nos. 1005154 and1005155



 
MEMORANDUM  OPINION
               On November 8, 2005, the clerk’s records were filed in this court for each
of the above styled cases.  In each case there is a motion to withdraw notice of  appeal
signed by  appellant Roddric Howard  and by Angela Cameron, his appointed counsel
for the appeal.  The motion states that the appellant does not wish to continue to
prosecute the appeal in these cases and requests the appellate court to dismiss the
appeal.  In the record of each case there is an order signed by the trial court judge that
provides:
On this the 27th day of September , 2005, came to be heard
Appellant’s motion to withdraw notice of appeal.  Having
heard testimony from Appellant hereby grants appellant
motion and makes the following findings:
 
1.Appellant was convicted in cause number 1005154
and 1005155.
 
2.Appellant’s trial counsel filed a notice of appeal on
appellant’s behalf.
 
3.Angela Cameron was appointed to represent
appellant on appeal.
 
4.Appellant stated under oath an don the record his
desire to not proceed with an      appeal in either case
number.
 
5.Appellant knowingly and voluntarily waives his
right to appeal by informing the      court of his
desire to withdraw notice of appeal.  Appellant’s
decision was made after consulting with appellate
counsel.
 
6.Appellant is aware of the consequences of
withdrawing his appeal and still desires   to
withdraw the notice of appeal.
 
7.Appellant has been informed of the deadline in
which a notice of appeal must be filed. 
 
Signed and entered September 30, 2005. 
Judge Presiding.
 
               The trial court conducted the hearing on September 27, 2005, and the 
record of that hearing is contained in the clerk’s records filed in this Court.  The trial
court’s docket sheet reflects that at the hearing appellant stated that he wished to
withdraw this appeal.
                On November 8, 2005, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).  We have not yet issued a decision. 
Accordingly, the appeal is dismissed. 
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).